— In a negligence action to recover damages for personal injuries, plaintiff appeals from (1) an order of the Supreme Court, Westchester County (Cerrato, J.), entered February 26, 1982, which denied her motion to set aside a jury’s verdict and (2) a judgment of the same court, dated March 30, 1982, which dismissed her complaint, upon said jury’s verdict. Appeal from the order dismissed (see Matter of Aho, 39 NY2d 241, 248). Judgment affirmed. Defendants are awarded one bill of costs. The facts in this case do not warrant a charge of res ipsa loquitur and we find no merit to appellant’s other contentions. Mollen, P. J., Weinstein, Brown and Boyers, JJ., concur.